



Exhibit 10.2






May 31, 2018


Via Email


Perspecta Inc. (formerly Ultra SC Inc.)
13600 EDS Drive
Herndon, VA 20171


Veritas Capital Fund Management, L.L.C.
9 West 57th Street, 29th Floor
New York, NY 10019


KGS Holding LLC
9 West 57th Street, 29th Floor
New York, NY 10019


The SI Organization Holdings LLC
9 West 57th Street, 29th Floor
New York, NY 10019


DXC Technology Company
1775 Tysons Boulevard
Tysons, Virginia 22101




Ladies and Gentlemen:


Reference is made to that certain Agreement and Plan of Merger dated as of
October 11, 2017 (the “Merger Agreement”) by and among DXC Technology Company, a
Nevada corporation (“Delta”), Perspecta Inc. (formerly Ultra SC Inc.), a Nevada
corporation and a direct, wholly owned subsidiary of Delta (“Ultra”), Ultra
First VMS Inc., a Delaware corporation and a direct, wholly owned subsidiary of
Ultra, Ultra Second VMS LLC, a Delaware limited liability company and a direct,
wholly owned subsidiary of Ultra, Ultra KMS Inc., a Delaware corporation and a
direct, wholly owned subsidiary of Ultra, Vencore Holding Corp., a Delaware
corporation (“Vector”), KGS Holding Corp., a Delaware corporation (“Kodiak”),
The SI Organization Holdings LLC, a Delaware limited liability company, and KGS
Holding LLC, a Delaware limited liability company. Pursuant to the Merger
Agreement, equityholders of Vector and Kodiak, including funds managed by
Veritas Capital Fund Management, L.L.C., a Delaware limited liability company
(“Sponsor”), will receive as consideration shares of common stock of Ultra,
$0.01 par value per share (“Ultra Common Stock”).


In addition, on October 11, 2017, Ultra, The SI Organization Holdings LLC, KGS
Holding LLC and Sponsor entered into a Side Letter (the “Sponsor Side Letter”)
pursuant to which Ultra will grant The SI Organization Holdings LLC and KGS
Holding LLC certain registration rights following the Mergers and Ultra will
grant Sponsor the right to designate one individual for nomination to the board
of directors of Ultra following the Mergers.


Each of Ultra, Sponsor and the Enumerated Stockholders is referred to herein as
a “Party” and, together, as the “Parties.” Unless otherwise specified herein,
capitalized terms used in this letter agreement (this “Agreement”) but not
defined herein shall have the meanings set forth for such terms in the Merger
Agreement.


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


1.Amendments.
(a)
The following is added as a new Section 11.2 to the Sponsor Side Letter:

11.2    Corporate Opportunities





--------------------------------------------------------------------------------





(a)
Ultra, on behalf of itself and each member of the Ultra Group (as defined in the
Distribution Agreement), acknowledges and agrees that (i) the Sponsor Group
(including any Nominee) may now engage and may continue to engage in the same or
similar activities or related lines of business as those in which the Ultra
Group, directly or indirectly, may engage and/or other business activities that
overlap with or compete with those in which the Ultra Group, directly or
indirectly, may engage, and (ii) the provisions of this Section 11.2 are set
forth to regulate and define the conduct of certain affairs of the Ultra Group
with respect to certain classes or categories of business opportunities as they
may involve the Sponsor Group and the powers, rights, duties and liabilities of
the Ultra Group and its directors, officers and stockholders in connection
therewith.

(b)
Ultra, on behalf of itself and each member of the Ultra Group, acknowledges and
agrees that (i) no member of the Sponsor Group (including any Nominee or other
member of the Sponsor Group who serves as an officer of Ultra in both his or her
director and officer capacities) shall, to the fullest extent permitted by Law,
have any duty to refrain from directly or indirectly (A) engaging in the same or
similar business activities or lines of business in which the Ultra Group now
engages or proposes to engage or (B) otherwise competing with any member of the
Ultra Group.

(c)
To the fullest extent permitted by Law, Ultra, on behalf of itself and each
member of the Ultra Group, (i) hereby renounces any interest or expectancy in,
or right to be offered an opportunity to participate in, any business
opportunity which may be a corporate opportunity for any member of the Sponsor
Group (including any Nominee), except as provided in Section 11.2(d) and (ii),
subject to Section 11.2(d), in the event that any member of the Sponsor Group
acquires knowledge of a potential transaction or other business opportunity
which may be a corporate opportunity for itself, herself or himself and the
Ultra Group, such member of the Sponsor Group shall, to the fullest extent
permitted by Law, have no duty to communicate or offer such transaction or other
business opportunity to Ultra or any other member of the Ultra Group.

(d)
Sponsor acknowledges and Agrees that Ultra does not renounce its interest in any
corporate opportunity offered to any member of the Sponsor Group (including any
Nominee) if such opportunity is first made known to such person in his or her
capacity as a director of Ultra, and the provisions of Section 11.2(b) and
Section 11.2(c) shall not apply to any such corporate opportunity.

(e)
For purposes of this Section 11.2, the “Sponsor Group” shall mean Sponsor and
its Affiliates and any principal, member, director, partner, stockholder,
officer, employee or other representative of any of the foregoing, including any
Nominee (other than Ultra or any other member of the Ultra Group).

(f)
Notwithstanding the foregoing provisions, with respect to any discussions or
vote of the Ultra Board of Directors (or any committee thereof), any Nominee
shall recuse himself or herself from any discussions and voting on any agreement
or transaction in which such Nominee or the Sponsor Group has, at such time,
actual knowledge that such Nominee or the Sponsor Group has or will have a
direct or indirect material interest (other than with respect to the Sponsor
Group’s ownership of Ultra Common Stock) and shall waive any right to receive
any material information in his or her capacity as a member of the Board of
Directors regarding such discussions or votes for so long as such material
interest exists.

(b)
Section 12.1 is amended and restated in its entirety as follows:

Part III of this Agreement will be effective as of the Closing Date and will
continue in effect thereafter until the earliest of: (a) its termination by the
written consent of the Parties hereto or their respective successors in
interest; (b) Sponsor, together with its Affiliates, ceases to hold a number of
shares equal to at least 10% of the outstanding shares of Ultra Common Stock as
of the Closing Date (such number of shares subject to customary anti-dilution
adjustments); (c) the dissolution, liquidation or winding up of Ultra; and (d)
the valid termination of the Merger Agreement upon the terms and subject to the
conditions set forth therein; provided, however, that, except with respect to
any termination in clause (a), (c) or (d), Section 11.2 will continue in effect
to the last to occur of (x) Sponsor, together with its Affiliates, ceases to
hold a number of shares equal to at least 10% of the outstanding shares of Ultra
Common Stock as of the Closing Date (such number of shares subject to customary
anti-dilution adjustments) or (y) the date no member of the Sponsor Group is
serving on the Ultra Board of Directors; and provided, further, that no
termination of Section 11.2 shall adversely affect any right or protection of
any member of the Sponsor Group existing pursuant to Section 11.2 at the time of
termination.
(c)
The following is added as a new Section 13.13 to the Sponsor Side Letter:






--------------------------------------------------------------------------------





13.13    Transaction Expenses
Notwithstanding anything to the contrary contained in the Merger Agreement,
Sponsor and Delta shall be deemed express third party beneficiaries of Section
10.3(a) of the Merger Agreement.
The following is added as a new Section 13.14 the Sponsor Side Letter:
13.14    Consent to Action.
Pursuant to Section 8.2 of the Merger Agreement, Delta and Ultra hereby consent
to the payment by or on behalf of Kodiak or one of its Subsidiaries (as defined
in the Merger Agreement) to Eric Hess of a one-time cash bonus in the amount of
$750,000 in connection with the Closing.
2.Representations and Warranties. Ultra represents and warrants that the Ultra
Board of Directors has unanimously adopted resolutions authorizing and approving
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby (including for purposes of Section 78.070(8) of the Nevada
Revised Statutes).
3.Integration with the Sponsor Side Letter. This Agreement shall be considered
as an amendment to the Sponsor Side Letter and shall form a part thereof, and
the provisions of the Sponsor Side Letter as hereby amended are hereby ratified
and confirmed in all respects. The Sponsor Side Letter, as amended by this
Agreement, shall remain in full force and effect. Section 13.4 of the Sponsor
Side Letter shall apply mutatis mutandis to this Agreement as if references to
the Sponsor Side Letter were references to this Agreement.
4.No Waiver. Neither the provisions of this Agreement, nor any communications or
actions of or between the parties prior to the execution hereof, other than any
waivers granted in compliance with the Sponsor Side Letter, is or shall be
construed as a waiver by any party of compliance by any other party with any
term or condition contained in the Sponsor Side Letter.  The parties reserve all
rights, privileges and remedies under the Sponsor Side Letter prior to the
execution hereof.
5.Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or electronic transmission in portable document
format), each of which shall be an original and all of which taken together
shall constitute one and the same Agreement.
6.Electronic Delivery. This Agreement and any signed agreement or instrument
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or electronic mail, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any Party hereto or to any such agreement or
instrument, each other Party hereto or thereto shall re-execute original forms
thereof and deliver them to all other Parties. No Party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such Party forever waives any such defense.
[Signature Pages to Follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, as of the date first
written above.


Very truly yours,


PERSPECTA INC.


By: /s/ William L. Deckelman, Jr.    
Name: William L. Deckelman, Jr.
Title: Vice President and Secretary






VERITAS CAPITAL FUND MANAGEMENT, L.L.C.


By: /s/ Ramzi M. Musallam        
Name: Ramzi M. Musallam
Title: Authorized Signatory






THE SI ORGANIZATION HOLDINGS LLC


By: /s/ Ramzi M. Musallam        
Name: Ramzi M. Musallam
Title: Authorized Signatory






KGS HOLDING LLC


By: /s/ Ramzi M. Musallam        
Name: Ramzi M. Musallam
Title: Authorized Signatory




[Signature Page to Amendment to Sponsor Side Letter]









--------------------------------------------------------------------------------






Solely with respect to sections (c) and (d) hereof
DXC TECHNOLOGY COMPANY




By: /s/ Paul N. Saleh            
Name: Paul N. Saleh
Title: Executive Vice President and Chief Financial Officer





